DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art, in U.S. Pub. No. 2019/0297237 to Lee teaches a vibration device within an imaging unit with a function to move or tilt a lens module perpendicular to an optical axis to offset vibration generated from an image sensor by outside force.  
Also regarding vibration in the direction perpendicular to the optical axis,  U.S. Pub. No. 2015/0277140 to Minamisawa teaches an optical unit with shake correction function having a movable frame with a natural vibration frequency in an optical axis direction and lateral shift perpendicular to the optical axis (see paragraph [0006]).  
Further, U.S. Pub. No. 2009/0262232 to Kim et al. teaches a similar structure as the claim invention including a first body to hold the light transmissive body, a spring portion, and a second cylindrical body to support the first cylindrical body (See Figure 1), but does not teach the plurality of vibrating bodies located on side surface of the second cylindrical body, as claimed.  
However, the prior art does not teach all of the limitations of the currently claimed invention.     
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R HSU whose telephone number is (571)270-3012. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AMY R. HSU
Examiner
Art Unit 2664